 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaredo Packing Company and Amalgamated MeatCutters and Butcher Workmen of North America,Local No. 171, affiliated with Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO. Cases 23-CA-6444, 23-CA-6520, 23-CA-6762, and 23-CA-6797March 19, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn September 12, 1978, Administrative Law JudgeJohn P. von Rohr issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs, andRespondent filed an answering brief to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.In adopting the Decision of the AdministrativeLaw Judge, we find that Respondent violated Section8(a)(1), (3), (4), and (5) of the Act during and subse-quent to a union organizing campaign at its plant, asa result of which its production and truckdriver em-ployees selected the Union as their bargaining repre-sentative. As detailed in the attached AdministrativeLaw Judge's Decision, Respondent discriminatorilydischarged 15 of its employees and reduced the hoursof another; unilaterally granted wage increases dur-I We find without merit Respondent's allegation of bias and prejudice onthe part of the Administrative Law Judge. Upon our full consideration of therecord and the Administrative Law Judge's Decision, we perceive no evi-dence that the Administrative Law Judge prejudged the case. made prejudi-cial rulings, or demonstrated bias against Respondent in his analysis or dis-cussion of the evidence. Furthermore, it is the Board's established policy notto overrule an Administrative Law Judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.We note, however, that the Administrative Law Judge made certain inad-vertent errors which do not affect his Conclusions of Law. In Sec. B(2) of hisDecision, certain references to employee Aguilar properly were in referenceto employee Mendoza. In addition, the record reveals that the Molina men-tioned in sec. F should have been identified as Francisco Molina. Finally,testimony indicates that fn. 30 of his Decision should read that MarioMoncivais was hired in 1969, not 1975.We further note that the Administrative Law Judge inadvertently omittedIgnacio Santos' name from among those employees who are entitled to im-mediate and full reinstatement, enumerated in par. 2(a) of his recommendedOrder. We shall include it.ing negotiations although no impasse had beenreached;2and on numerous occasions interrogatedand threatened employees regarding their union ac-tivity and that of others, threatened to close the plantif employees supported the Union, prohibited themfrom wearing union insignia, and created the impres-sion of surveillance of their union activities. We alsoadopt the Administrative Law Judge's dismissals ofthose allegations regarding the discharge of JuanAguilar, increased workloads and reduced hours forcertain drivers, and the alleged unilateral modifica-tion of the contractual seniority provision.3In the underlying Decision, the AdministrativeLaw Judge found, inter alia, that Respondent violatedSection 8(a)(1) and (3) of the Act by discharging agroup of eight named truckdrivers in April or May1977. While we agree, for the reasons set forth in theAdministrative Law Judge's Decision, that Respon-dent's discharge of these truckdrivers was discrimina-tory, a close examination of the record reveals addi-tional factors lending further support for theconclusion reached by the Administrative Law Judge.As was detailed by the Administrative Law Judge,each of the eight terminated drivers had previouslyengaged in union activity, including attending unionmeetings and signing union authorization cards. Sev-eral had also visited the homes of other employees,soliciting them to sign authorization cards. That Re-spondent became aware of this activity is amply re-vealed by testimony relating to Armando Garcia, oneof Respondent's supervisors with authority over thetruckdrivers. During the election campaign he inter-rogated several drivers with respect to their union ac-tivities and that of others. During one interrogationhe specifically requested information from driver Os-car Martinez regarding the activities of two driverswho were subsequently included in the group dis-charged. At the time, he offered the routes of thesetwo drivers under suspicion to Martinez. Further-more, during the interrogation of another driver,Jaime Galvan, Garcia stated that he had heard thetruckdrivers were responsible for bringing in theUnion. The testimony of Martinez indicated thatGarcia continued to seek such information at least aslate as April 1977.Garcia having acquired such knowledge of union2 In adopting the finding that Respondent unilaterally granted a wageincrease in violation of Sec. 8(aXl) and (5) of the Act, we shall modify theAdministrative Law Jdge's recommended Order to provide that Respon-dent shall not be authorized or required by our Order to withdraw or elimi-nate any wage increase presently enjoyed by Respondent's employees.In adopting the Administrative Law Judge's dismissal of the alleged uni-lateral modification of the seniority provision, we do not rely on the rationalein fn. 47 of his Decision, as the references made therein were with regard tohis findings concerning allegations of discriminatory activity and thereforeentailed considerations immaterial to an alleged unilateral modification of acontractual term.241 NLRB No. 24184 LAREDO PACKING COMPANYactivity, his conspicuous and repeated expression ofanimus toward the Union is especially significant inview of his pivotal role in the management of Re-spondent's operations. Far from being a low-level su-pervisor in limited contact with those who establishpolicy, Garcia's authority was second only to that ofthe three Salinas brothers who were the executive of-ficers in control of the enterprise. At the time of theevents herein, he was the sales manager, was incharge of all the supervisors and truckdrivers, andcould hire and fire all personnel. In fulfilling suchduties, he involved himself in repeated instances ofdiscriminatory misconduct. He discriminatorily dis-charged Rodrigo Gaona, a production employee. Hethreatened to fire maintenance employee Manuel Oli-vares, whose hours were subsequently discriminator-ily reduced. He told Ignacio Santos, another discrim-inatee, that there was no work for him because he wasnot dependable, which reason is found to be pre-textual. Subsequent to the election, he told truck-driver Mario Moncivais early in April that, becauseof the Union, he was going to fire all the Moncivaises4along with the truckdrivers. On April 17, Garcia re-peated this threat when he told Oscar Martinez, uponlearning that Martinez had attended a union meeting,that Martinez was now on his "list" with the othertruckdrivers and that, if there were any changes, heshould not get his hopes too high. On the same day heaccused truckdriver Macias of pushing the rest of thetruckdrivers to join the Union, and said that heshould get himself straight or be faced with sometrouble.Significantly, Garcia's animus toward the driverswho supported the Union was not limited to the pe-riod prior to the discharge of these eight at the end ofApril 1977. After truckdriver Galvan was terminated,he was told by Garcia, "That's what you get for goingwith the union people." In view of Garcia's positionwith Respondent we cannot conclude that this admis-sion of discriminatory motive was unrelated to Re-spondent's decision to terminate the drivers.In view of the above, the Administrative LawJudge correctly found that absent such antiunion mo-tivation, Respondent would not have dischargedthese drivers so promptly after receiving the April 26letter from its insurance agent announcing the exclu-sion of these drivers from insurance coverage without,at the very least, having taken some further action toretain them. Out of a complement of 18-20 drivers,Respondent was faced with a sudden announcementthat approximately half of them would no longer beinsured. The evidence reveals that, upon receipt ofthe letter, Roberto Salinas immediately told Garcia to' The record reveals that at the time there were five related Moncivaisesemployed by Respondent, including three truckdrivers,notify the drivers of their discharge. Garcia testifiedthat among those to be excluded were Respondent'stwo best drivers and that the situation made him alittle bit panicky. Further cause for his concern isshown in his testimony that the orientation processfor a new driver takes about a month, in part due tothe training necessary regarding the proper handlingof meat, and in part in order to determine if the em-ployee is willing to perform the necessary tasks in-volved in the transport of the meat. He estimated thatfor each 10 applicants only I or 2 are retained. It istherefore evident that the drivers could not readily bereplaced and that their termination severely reducedRespondent's number of drivers.The Administrative Law Judge found that the evi-dence did not support a finding of collusion betweenRespondent and its insurer, and no exceptions havebeen filed with respect to this finding. However, itdoes not automatically follow therefrom that Respon-dent had no recourse but to terminate these driversimmediately. One clear alternative would have beento contact the insurance agent and see if any mistakesmight have been made or if alternate insurance mighthave been available at additional cost or with anothercarrier.' That such an alternative presented itself toRespondent is manifest, inasmuch as Garcia testifiedthat he told Alfredo Moncivais, one of the dischargeddrivers, that Respondent was going to check and seewhat could be done about the insurance.6However,the record is devoid of any evidence that Respondentactually made any inquiries regarding continued in-surance for these drivers. The fact that in the pastRespondent might have accepted the exclusion of acouple of drivers a year does not automatically renderRespondent's acquiescence nondiscriminatory, par-ticularly as the exclusion of the eight drivers wouldhave had such a pronounced impact on its work forceof drivers.That Respondent was not concerned whether theinsurance carrier might have made a mistake in de-ciding to exclude any of these drivers is revealed bythe testimony of Roberto Salinas, Respondent's pres-ident and the person to whom the April 26 letter wasaddressed. Salinas flatly stated that he did not getinvolved in the formula used to determine which driv-ers were to be excluded from coverage. Consistentwith this position, Salinas, upon receipt of the letter,promptly instructed Garcia to notify the drivers oftheir termination.Even a cursory examination of the driving recordsof these drivers would have raised serious questionsI Copies of documents acknowledging the exclusion of drivers from insur-ance coverage reveal that Respondent had changed insurance carriers fromAssociated Indemnity Corporation to National Surety Corporation, sometime between 1975 and 1977.6 Another discharged driver, Macias, testified that he had received similarassurances from Garcia185 I) (' ISIONS OF NATIONAL LABOR RELATIONS BOARDas to the propriety of their exclusions. It appears tromthe testimony of driver Macias that the insurance car-rier counted the entry of an accident on a drivingrecord as the equivalent of' two tickets, regardless ofwhether the driver was issued a ticket as a result ofthe accident. Using this formula, the evidence showsthat at the time of' their exclusion, the truckdriverseach had the equivalent of five to seven entries ontheir driving records7ftr the period between March1974 and March 1977, shortly before their discharge.lowever. it appears that the records of most of thesedrivers had not significantly changed during the pre-viwls year. The records in evidence clearly indicatethat in the 2-year period between March 1974 andMarch 1976, five of the alleged discriminatees had theequivalent of' at least five entries.8Juarez' recordshows that he had received no tickets for the entireyear prior to March 1977. Therefore it appears thatlive of the eight drivers had been driving for periodsin excess of a full year with records that suddenlywere found bh the carrier to be sufficient to warrantexclusion from insurance coverage. That the insur-ance carrier might have modified its formula for ex-cluding drivers and thereby acted more restrictivelyin 1977 than it had previously is not a defense avail-able to Respondent, as there is no evidence of such achange in the record and, in any event, there is noevidence that Respondent sought to inquire regardingthe exclusion of drivers whose records were no worsethan those of drivers who were not excluded the pre-vious year. Furthermore, with respect to insurancepolicy LC(' 255 05 10 issued by National Surety Cor-poration to Respondent, it appears that Respondenton two occasions signed forms acknowledging the ex-(clusion of' drivers Martinez and Alfredo Moncivaisroinl coverage, yet the evidence shows that these two':;i) ' yc ' , cle notiied of th.,r exclusion only once,ir te A\pril. Why the insulancc c,,i;pany might have>ought to exclude two drivers at one time and eight atanother tine under a single insurance policy has notbeen explained by the record, and there is no evi-dience that Respondent attempted to acquire such anexp!a llItion.in grecrment with the Administrative Law Judge,vl'e ind hat Respondent's May 5 agreement withl nion Representative rbey Rendon to rehire thesil,,chargcdl i uckdrivers does not constitute proof thatRespondetic acled nondiscriminatorily when it dis-charged the truckdrivers. While it is apparent thatofitfers to reinstate the drivers in alternate positionse I w, esidence establishes that the driving records of those employees in-tiiodlued in evidence were either copies or originals of those enclosed withle \ril 28 letter and were relied on b the insurance company.A\ there is lol vi ece te thee drivers records during the ear prior tosl:. Ih 1974, it is possible that their records might have contained additional,. ,itlOis ot} the preceding eearmight have a bearing on Respondent's obligation toreinstate the drivers and compensate them for theirlosses, it does not absolve Respondent of all responsi-bility for a prior discriminatory discharge. In anyevent, it was admitted at the hearing that these em-ployees were offered positions that generally paid lessthan what they had been receiving as truckdrivers.Furthermore, it appears that of the four employeeswho acknowledged that they received reemploymentoffers, two were off work for at least 2 weeks and theother two were not reassigned until about 4 weeksafter their notice of termination. While it appears thatthe Administrative Law Judge did not expressly con-sider the evidence which conflicts with the testimonyof the remaining four drivers that they never receivedoffers of reinstatement, even assuming Respondenthad subsequently offered these drivers other posi-tions, we find that, for the reasons stated above, theinitial termination of the drivers was discriminatorilymotivated and violative of Section 8(a)(3) and (1) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge as modified be-low, and hereby orders that the Respondent, LaredoPacking Company, Laredo, Texas, shall take the ac-tion set forth in the said recommended Order, as somodified:I. Add the following to paragraph l(g):"provided, however, that nothing in this Ordershall be construed as authorizing or requiring the Re-spondent to withdraw or eliminate any wage increasepresently enjoyed by Respondent's employees."2. Substitute the following for paragraph 2(a):"(a) Offer to employees Daniel Mendoza, RodrigoGaona, Ignacio Santos, Gerardo Moncivais, FelixRodriguez, Oscar E. Martinez, Alfredo Moncivais,Samuel Medina, Jr., Jose Escamilla, Jaime Galvan,Jr., Gregorio Juarez. Jr., Abel Hinojosa, Juan RamonMacias, Mario Moncivais. and Jose Villarreal imme-diate and full reinstatement to their former jobs or, ifthese positions no longer exist, to substantially equiv-alent positions, without prejudice to their seniority orother rights and privileges previously enjoyed, andmake them whole for any loss of wages and earningsthey may have suffered in the manner set forth in thesection of this Decision entitled The Remedy."3. Substitute the attached notice for that of theAdministrative Law Judge.l-r Is FURTI-HER ORDERED that the complaint allega-tions not specifically found herein be, and theyhereby are, dismissed.186 LAREDO PACKING COMPANYMEMBER PENEI.I_(), dissenting in part:My only quarrel with my colleagues' decision con-cerns their finding that Respondent violated Section8(a)(3) and (1) of the Act when it discharged eighttruckdrivers after it received notification from its in-surance agent that they had become uninsurable. Themajority's conclusion that these employees were un-lawfully terminated is erroneous because the recordsimply does not support a finding of a causal connec-tion between Respondent's union animus and the dis-charges.The key facts are not in dispute. Thus, it is uncon-troverted that in late April 1977 Respondent receiveda letter from its insurance agent which stated that theeight alleged discriminatees were excluded from in-surance coverage. Immediately thereafter, Respon-dent terminated the eight drivers. The AdministrativeLaw Judge stated that "the evidence does not ...support a finding of collusion between Respondentand its insurer,"" and no exception has been filed onthis ground. Further, the Administrative Law Judgefound, as my colleagues acknowledge, that "[ilnsofaras past practice is concerned, the evidence reflectsthat in the past Respondent terminated other driversupon receiving notice of their uninsurability."0Therefore, this is not a case of disparate treatment. Inaddition, Respondent's subsequent actions suggestthat the discharges were not discriminatorily moti-vated. In this regard, the Administrative Law Judgefound that four of the eight truckdrivers were offeredother jobs. Concerning the remaining four, the major-ity concedes that there is testimony indicating thatthey, too, were offered other positions.My colleagues nevertheless hold that the dischargeswere caused by the employees' union activities, ratherthan the independent action of the insurance carrier.The majority states that "Respondent's acquiescence"in the decision of the insurance company was unlaw-ful because a "clear alternative would have been tocontact the insurance agent and see if any mistakesmight have been made or if alternate insurance mighthave been available at additional cost or with anothercarrier." However, whether or not Respondent exer-cised good business judgment in failing to protest thedetermination of the insurance company is not theissue before us. Where, as here, "the employer hasproper cause for discharging an employee, the Boardmay not rely on scant evidence and repeated infer-ences to make a finding that places the Board in theposition of substituting its own ideas of business man-agement for those of the employer." Golden Nugget,Inc., 215 NLRB 50, 53 (1974), quoting from N.L.R.B.v. Blue Bell, Inc., 219 F.2d 796, 798 (5th Cir. 1955).Fn. 34 of the AUD.lo Id.On the basis of the facts presented, it is clear to methat the eight truckdrivers were discharged because ofthe action taken by the insurance carrier and not be-cause of Respondent's antiunion attitude. I wouldtherefore dismiss the complaint insofar as it allegesthe termination of these employees to be violative ofSection 8(a)(3).APPENDIXNoIr(C-. To EP. OYEtESPOSII) BY ORI) R ()F llNAII()NAI. LABOR R-I AII()NS B()ARI)An Agency of the United States GovernmentWl I 111. N() discharge our employees, or re-duce their hours, or in any other manner dis-criminate against them because thex engage inunion activities or support Amalgamated MeatCutters and Butcher Workmen of North Amer-ica, Local No. 171, affiliated with AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica, AFI.-CIO. or any other union.WF Wl.I. NOI interrogate our emploees con-cerning their union activities or the activities ofother employees.WE WILI. NOT threaten to close our plant if theemployees join or support the Union or engagein union activities.Wi WiI.l. NOI threaten to discharge our em-ployees because of their union activities or sup-port of the Union.WE Wll.l. NO create the impression of surveil-lance of the union activities of our emplovees.WE WIL L NOT prohibit employees from wear-ing union insignia at the plant.WE WIl.L NOT unilaterally grant wage in-creases to our employees during bargaining ne-gotiations without consultation or agreementwith the Union; provided, however, that nothingherein shall be construed as authorizing or re-quiring us to withdraw or eliminate any wageincrease presently enjoyed by our employees.WE WI.LL. NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them by Section 7of the National Labor Relations Act. asamended.WE wil.l. offer to the employees listed belowimmediate and full reinstatement to their formerjobs or, if those positions no longer exist. to suh-stantially equivalent positions, without prejudiceto their seniority or other rights and privilegespreviously enjoyed, and give them hackpay. plusinterest, as set forth in the Decision of the Ad-ministrative Law Judge.187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDaniel Mendoza Jaime Galvan, Jr.Rodrigo Gaona Gregorio Juarez, Jr.Ignacio Santos Abel HinojosaGerardo Moncivais Juan Ramon MaciasFelix Rodriguez Mario MoncivaisOscar E. Martinez Jose EscamillaAlfredo Moncivais Jose C. VillarrealSamuel Medina,Jr.WE WILL make Manuel Olivares whole for anyloss of earnings he may have suffered by reasonof the discrimination practiced against him.LAREDO PACKING COMPANYDECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Administrative Law Judge: Pursuantto charges, duly filed, the General Counsel of the NationalLabor Relations Board, herein called the Board, by the Re-gional Director for Region 23, issued a series of complaintsagainst Laredo Packing Company, herein called the Re-spondent or the Company, alleging that it had engaged incertain unfair labor practices in violation of Section 8(a)( I),(3), (4), and (5) of the National Labor Relations Act, asamended, herein called the Act.' The Respondent filed an-swers denying the allegations of unlawful conduct allegedin the complaints.Pursuant to notice, a hearing was held before me in La-redo, Texas, on August 23, 24, 25, and 26, 1977, on January17, 18, 19, and 20, 1978, and on February 28 and March 1and 2, 1978. Briefs were received from the General Counseland the Respondent on June 20, 1978, and they have beencarefully considered.Upon the entire record in this case, and from my obser-vation of the witnesses, I hereby make the following:1. THE BUSINESS OF THE EMPLOYERThe Respondent is a Texas corporation with its plant andprincipal place of business located in Laredo, Texas, whereit is engaged in the business of the slaughter of animals andthe processing and packaging of meat products.During the 12 months preceding the hearing, Respondentpurchased and received goods and materials from pointsand places located outside the State of Texas valued in ex-cess of $50,000. Respondent concedes, and I find, that it isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.I The charge in Case 23-CA-6444 was filed on March 22, 1977. A com-plaint and an amended complaint in this case issued on May 24, 1977, andAugust 19, 1977, respectively. The charge in Case 23-CA-6520 was filed onMay 16, 1977, and the complaint issued on June 27, 1977. A charge and anamended charge in Case 23-CA-6762 was filed on October 5, 1977, andNovember 1, 1977, respectively. The complaint issued on December 16,1977. The charge in Case 23-CA 6797 was filed on November 9, 1977, andthe complaint in this case issued on December 16. 1977.II. THE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen ofNorth America, Local No. 171, affiliated with Amalga-mated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Issues; BackgroundApart from a host of alleged independent violations ofSection 8(a)(1) of the Act, the consolidated complaints inthis case, as they were from time to time amended, chargeRespondent with having engaged in various types of dis-crimination against some 20 named individual employees,all alleged to have been violative of Section 8(a)(3) of theAct. One employee is alleged to have been discharged inviolation of Section 8(a)(4) of the Act; and finally, it isalleged that Respondent made certain unilateral changes inviolation of Section 8(a)(5) of the Act.To briefly state the background in this case, the Unioncommenced an organizing campaign, chiefly among Re-spondent's kill-floor and truckdriver employees, on orabout November 4, 1976. After considerable organizing ac-tivity, a representation petition was filed on November 26,1976. An election was held on January 6 and 7, 1977, withthe result that out of approximately 154 eligible voters, 91voted for the Union and 37 against. Following certificationon January 21, 1977, the parties engaged in bargaining andeventually executed a collective-bargaining agreement onSeptember 9, 1977.I shall state at the outset that, as evidenced by Respon-dent's conduct in engaging in numerous acts independentlyviolative of Section 8(a)(1) of the Act as hereinafter setforth, the record clearly demonstrates that Respondent washostile to the Union. To avoid repetition, however, I shallnot attempt to describe all of this conduct in any singlepreliminary section of this Decision. Rather, since the con-duct occurred at various times and involved various differ-ent supervisors and employees, it will be described duringmy recitation and consideration of the various individualcases of the alleged discriminatees herein. Moreover, itshould be borne in mind that I have taken into account thesum total of Respondent's antiunion conduct as relevantevidence pertaining to the individual cases of alleged dis-crimination, and it has been so considered.The acts of alleged discrimination which are alleged tohave occurred at various times between January 3, 1977,and September 1977 are set forth below in chronologicalorder.B. The Discharges of Daniel Mendoza and Juan Aguilar onJanuary 3, 19771. The factsDaniel Mendoza was employed in Respondent's mainte-nance department under the supervision of Mateo Velizfrom October 1970 until his discharge on January 3, 1977.An active union supporter, Mendoza passed out union188 LAREDO PACKING COMPANYcards at homes of other employees and at the plant lockerrooms, and attended six union meetings during Novemberand December 1976.On about November 21, Veliz approached Mendoza and,in the presence of two other employees, told Mendoza, "Iknow that you are passing out union cards. And if I catchyou at it I'm going to fire you." Veliz also stated that Ro-berto Salinas, Respondent's president, had told him that ifthe Union won, the Company would have to close itsdoors.2Juan Aguilar, who also worked in the maintenance de-partment under Veliz, was employed by Respondent fromJune 1976 to January 3, 1977. Aguilar attended union meet-ings held in November and December and distributedunion cards in the dressing rooms during his lunch breaks.Veliz approached Aguilar at the timeclock during the lastweek of November and asked if he had signed a union card.Aguilar said that he had. About a week later Veliz askedAguilar if he knew how many employees had signed unioncards. Aguilar replied that a majority had signed. Whenthen asked to identify others who were passing out cards,Aguilar stated that he had been told not to say anything.Veliz thereupon stated, "Do you understand that we couldfire you for participating?" Aguilar responded that if he wasgoing to be fired there was nothing he could do about it.'Turning to the circumstances of the discharges, it is un-disputed that Veliz had scheduled the maintenance depart-ment employees (approximately 10) to work on New Year'sEve, December 31, the hours of this shift being from 3 to 11p.m. Aguilar, however, testified that he had asked Veliz onDecember 15 if he could be off on December 24 and De-cember 31 and that Veliz had said yes, if he would remindhim a few days before. Aguilar further testified that he re-minded Veliz a few days before the 31st and that Veliz thenauthorized him not to work on the 31st.Aguilar and Mendoza came to the plant at about 10 a.m.on December 31 to pick up their paychecks. Although theydid not come together, they arrived at the same time. Therecord reflects that both employees sought to talk to Velizand ask for permission to be off on New Year's Eve, butthat they could not see him because he was on the kill floorand plant rules prohibited them from going to him there.These employees then went to Pedro Garza, an inspector. Itis noteworthy, however, that not only were employees in-structed to see Garza when Veliz was busy, but that Garzawas also authorized (and did) sign written reprimands thatwere issued to employees. In any event, Mendoza andAguilar spoke to Garza individually. Mendoza testified thathe asked to be off that day because his wife was not welland he had to take her to a doctor. Garza replied, he said,that it would be all right and that he would let Veliz know.2 The credited testimony of Mendoza, the specifics of which are undenied.Concerning the subject of the Union, Veliz testified only that on one night atthe start of the campaign, he called a meeting of his employees and told themthat they did not have to join the Union to be sure of their jobs and that theywould keep their jobs regardless of whether the Union won or lost. Otherthan this, he testified only that, "I never called any other meeting and thesubject was never again discussed or talked about." As indicated, I credit thetestimony of Mendoza which I do not believe to have been fabncated.3 Credited testimony of Aguilar. See the preceding footnote, which is alsoapplicable here.Aguilar testified that when he spoke to Garza he remindedhim to tell Veliz that he would be off that day. and thatGarza said it would be all right. Concerning this occasion,Garza testified that Mendoza and Aguilar came to him andsaid they were not going to work that day. He said he toldthem to see Veliz, but they said they had already seen himand he had not given them permission not to work. Garzatestified that when he then told them they should come towork, they said that they would not come in anyway. Garzaresponded, he said, by stating that he would tell this toVeliz.Mendoza and Aguilar did not report to work for the NewYear's Eve shift. When they next reported to work on Janu-ary 3, 1977, they found their timecards missing and theywere told by Veliz that they were discharged for not havingworked on December 31. They then went to Rogelio Sali-nas, Respondent's vice president, to appeal their discharge.Salinas, however, sustained the action of Foreman Vcliz.2. Conclusions as to MendozaAlthough the cases of Mendoza and Aguilar appear to belargely similar, the fact is that there are material differenceswhich compel me to treat them separately and to arrive atdifferent conclusions.Unlike the case of Aguilar, who asserted that he hadpreviously been granted permission to be off, it is evidentthat Mendoza had planned to work on December 31 but forthe unexpected occasion of his pregnant wife feeling ill thatmorning. Although vigorously cross-examined on the sub-ject, Aguilar credibly detailed the occasion of taking hiswife to see a doctor in Nuevo Laredo later that day. Underthe circumstances, I am persuaded that Aguilar had a validreason to be off work that day and that he explained this, inthe absence of Veliz, to Garza, who I find was authorized toreceive messages of this type. Upon the entire record in thiscase, I am convinced and find that Mendoza was termi-nated because he was known by Respondent to be a unionsupporter. As previously noted, this was evidenced by Veliz'telling Mendoza that he knew that Mendoza was passingout union cards and that he would fire him if he caught himin this activity. Respondent has a large turnover of employ-ees.Employed since 1970, Mendoza was one of Respondent'smost senior and experienced employees in his department.And as he told Rogelio Salinas at the time of his discharge,he had never before been punished or reprimanded in anyway. Indeed, the record reflects that other employees whohad been absent without authorization had received warn-ings or other penalties, but were not discharged. Not onlydid Mendoza have a valid reason for being off, but Respon-dent was apprised of this reason. Under all these circum-stances I have no hesitation in finding that this senior em-ployee would not have been discharged for his December31 absence but for his union activities. Accordingly, I findthat Respondent's discharge of Mendoza was in violation ofSection 8(a)(3) and (I ) of the Act.3. Conclusions as to AguilarAguilar admittedly wished to be off New Year's Eve tobe with his family. While this is understandable, the fact is189 I)ECISIONS OF NATIONAL. LABOR RELATIONS BOARDthat this was no emergency. Veliz found it necessary toschedule all the employees on this shift to work their regu-lar hours. which was up to 10 p.m. No doubt the others alsowould have wished to be off that evening.As noted, Aguilar testified that in mid-December he re-quested and received permission to be off on December 24and December 31. Stating that Veliz asked to be reminded,Aguilar testified that he so reminded Veliz about 2 daysbefore I)ecember 31 and that Veliz again assented to hisrequest that he be off.Veliz testified that upon determining that the employeeswould have to work New Year's Eve, he talked it over withthe employees and they came to an agreement that "wewould work harder that night to finish early enough to havetime to celebrate." Veliz further testified that Aguilar askedpermission to be off that night because he wanted to cele-brate, but that he refused and told Aguilar that if he gavehim time off that evening he would have to give it to theothers also. Aguilar then stated, he said, that he would takethe time off anyway because he would not be the only onewho would not report for the shift. Although I do not creditall Veliz' testimony, I do credit it in this instance.' Findingthen, as I do, that Veliz finally denied Aguilar's request tobe off on l)ecember 31. this is a case where this employeedeliberately refused his foreman's instruction that he reportto work. Under the circumstances, and notwithstanding thefact that Aguilar was also a union supporter who earlierhad been unlawfully threatened with discharge, I am im-pelled to ind that Aguilar, a relatively new employee, wasterminated for deliberate disregard of the foreman's instruc-tion that he report to work. Unlike Mendoza, Aguilar didnot have a valid reason for not reporting to work with allthe others in his department. Moreover, this was an aggra-vated situation which undoubtedly gave the foreman nolittle concern; for, as Veliz testified. "I had a little pressurefrom the other employees ... " because of the absences thatnight. As has been frequently stated, union activity cannotimmunize employees from discharge for cause. Accord-ingly, and in view of all the foregoing. it is recommendedthat the allegation in the complaint as to Aguilar be dis-missed.4. The 81a)(l I violationsIn accordanlce with the facts heretofore found with re-spect to Mendoza and Aguilar, I find that Respondent in-dependently violated Section 8(a)(1) of the Act by Veliz'statement that these employees could or would be fired forpassing out union cards or for engaging in union activities.his telling Mendoza that Respondent's president had indi-cated that the Company would close its doors if the Unionwon, and his interrogation of Aguilar concerning his unionactivities and the union activities of other employees.4 Il,, assumirng Veliz had earlier granted Aguilar permission to be onf t orthis ,ccasion. I credit his testimon) that he denied permission when it wasfinally decided that all the employees would work on December 31. More-over. it Aguilar i fact had received final permission just 2 days earlier. itseems soitleuwhat peculiar that he would seek Veliz out again when he camemi the plant on the morning of D)ecember 31 tfor further confirmation.C. The Discharge of Ignacio SantosExcept for an 8-month period in 1975, Santos was em-ployed on the kill floor from September 1968 until he wasterminated on January 17, 1977. His supervisors were Er-nesto Martinez and Azael Gonzales, the latter being thehigher supervisor.Santos was the initiator of the union campaign and there-after remained one of the chief organizers. Thus it was San-tos who on November 4, 1976, first contacted Union Repre-sentative Erbey Rendon after discussing the possibility oforganizing a union with other employees. Shortly thereafterhe conducted a union meeting at the home of Indolcio Gar-cia, at which time he passed out union authorization cards.During the months of November and December he passedout approximately 85 union cards, this activity occurring atvarious times at employees' homes, in the Company park-ing lot, and at the plant during break periods. During thisperiod he also held several union meetings at his home. Itshould be noted here that some of this activity, includingplant visitations, occurred while he was out because of aninjury during portions of this period.It is undisputed that Santos injured his back on October4, 1976, while attempting to lift a 300-pound drum of pow-der used to clean tripe. He nevertheless kept working untilOctober 14, at which time the injury compelled him to see adoctor. At this time, with the permission of his foreman,Santos left work to see a doctor and remained out untilOctober 31. Returning to work on November 1, he workedthat day but again experienced difficulty with his back.With the permission of his foreman, he took off work onNovember 2 and remained out until November 13. Return-ing on November 13, Santos worked until December 8 atwhich time, again with Respondent's permission, he againtook off due to the condition of his back injury until De-cember 31. During this period his doctor referred him to aspecialist who in turn referred him to a rehabilitation centerfor 6 weeks of treatment. On January 14, 1977,7 Santos wasadvised by his doctor that he could report back to work thefollowing day but was given a note stating that he should beassigned to light duty. Santos went to the plant on January15, 1977. a Saturday, and at this time spoke to his supervi-sors, Ernesto Martinez and Azael Gonzales, who, accordingto Santos' unrefuted testimony, told him to report back towork on Monday, January 17. Santos did so and came towork that morning. However, when he reported to Marti-nez, Martinez advised Santos that the Company did nothave any more work for him because he was not a depend-able person. When Santos asked why he was considered tobe undependable. Martinez responded that it was becausehe left the job any time he wanted to. According to Santos'undenied testimony, he responded by telling Martinez thatthis was a lie because every time he left the job he did sowith his [Martinez'] permission and that he had never be-fore been reprimanded by anyone at the plant. Santos thenleft Martinez and went to see Azael Gonzales. Gonzalessaid that he could not speak to him about the matter. HeT'Ihe record, including Resp. Exh. 14, is unclear as to whether or notSantos reported hack on December 31. 1976. In any event, he appears tohave been off' for about the first 2 weeks in January 1977.19( LAREDO PACKING COMPANYthen went to Pedro Garza [a disputed supervisor] who toldhim the same thing. He next went to President RobertoSalinas. Santos testified that he "explained his condition" toSalinas, but that Salinas told him to see Armando Garcia.Armando Garcia, about whom much more shall be said, isRespondent's sales manager but also exercises, next to thePresident, top supervisory authority over the truckdriversand production employees. In any event, Santos testifiedthat when he went to see Garcia pursuant to Salinas' in-structions, Garcia told him that there was no work for himbecause he was not dependable. Santos testified that hethereupon pled with Garica not to let him go because hehad a large family. He also named two other employeeswho had been hurt on the job but were still employed. Gar-cia nevertheless said that he had no work for him. With thisSantos was terminated.Although Santos was responsible for initiating the unioncampaign and was the leading adherent and organizer priorto his termination, there nevertheless is no direct evidenceof Company knowledge. Aside from the merits, Respondentraises this as a defense to Santos' case. Upon the entirerecord, however, there is ample evidence to warrant theinference that Respondent in fact did learn that Santos wasa union supporter. Thus, as is noted throughout this Deci-sion, the evidence reflects that Respondent engaged in nu-merous coercive acts against its employees, these includinginterrogation of individual employees not only as to theirunion activities, but also as to their knowledge of the unionactivities of other employees. Armando Garcia, who dis-charged Santos, was particularly involved in this type ofconduct. Of the many such incidents, a case in point isGarcia's interrogation of Oscar Martinez, a truckdriver, inlate November 1976. Martinez credibly testified that on thisoccasion Garcia approached him and stated that he hadinformation that several truckdrivers and kill-floor employ-ees were involved with union activities and asked if he knewanything about it. When Martinez replied that he did not,Garcia asked Martinez, if he knew of anyone passing outunion cards or supporting the Union, to let him know. Mar-tinez replied that if he found anything out he would let himknow. During the conversation, Garcia particularly toldhim to keep an eye on employees Alfredo Moncivais andGregorio Juarez and to let him know if they were involved.6Furthermore, and as discussed later in this Decision, Garciatold some employees that he had a list of the union employ-ees. Accordingly, and in view of all the foregoing. Companyknowledge is clearly inferable and I so find.Upon the entire record. I find that Respondent's dis-charge of Santos was in violation of Section 8(a)(1) and (3}of the Act. My reasons for so finding are several. In the firstplace, the reasons given to Santos for his termination, aswell as those advanced at the hearing, are inconsistent andcontradictory and therefore indicative of a discriminatorymotive. Thus, it will be recalled that Santos testified, with-out denial, that upon returning to the plant on January 15he was told by both of his foremen, Martinez and Gonzales,that he was to report to work the following Monday. It6 It is interesting to note that at this point Garcia. who had previouslybeen married to Maninez' sister, did not suspect that Martinez was also aunion supporter. How he eventually found out that he was will be relatedlater in this Decision.seems reasonable to assume that these departmental super-visors would be in a position to know whether there waswork available for him or not. Suspicious in itself is the tactthat Gonzales would not talk to him when he reported onMonday. Beyond that, however, at the hearing ArmandoGarcia testified that one of the reasons for not putting San-tos back to work was that "we didn't have no opening.because we had to hire somebody else to do his uork." Notonly is this inconsistent with the instruction earlier given toSantos by the foremen that he report to work on Monda>.but it is inconsistent with the other reasons given hb Re-spondent's supervisors for terminating Santos; naniel\, thathe missed too much work, that he was not dependable, and.finally (as Garcia asserted at the hearing), that he .was "tooaccident prone."' The fact of the matter is that Respondentadduced no evidence whatsoever to refute Santos' testi-mony that he was injured on the job and that his subse-quent excused absences were due solely to the fact that theinjury persisted and that at all such times he remained un-der a doctor's care. Neither is there evidence to sustain Gar-cia's contention that Santos was accident-prone, since Re-spondent's own records reflect that Santos previously hadsustained only one other injury which kept him off work,this having occurred on March 25, 1976. His record in thisrespect was otherwise clear ever since his hire in September1968. Apart from the foregoing, not only was Santos one ofRespondent's most senior and experienced employees, butRespondent regarded him so highly that in 1975 it sent himon a special out-of-town assignment to train other employ-ees in all aspects of slaughtering operations. Yet, as Santostold Garcia during the discharge conversation, Respondentaccommodated at least two other employees (AlfonsoAguilar and Ramon Pena) who had been injured bh assign-ing them to lighter duties.' The fact that it did not likewiseaccomodate this valued employee can be but regarded asanother indicium of discriminatory motivation.In sum, and for all the reasons stated above, I find thatSantos was discharged in violation of the Act. I further findthat Respondent violated Section 8(a)( ) of the Act b Gar-cia's interrogation of Martinez concerning his union actii-ties and the union activities of other employees and b histelling Martinez to keep an eye on Alfredo Moncivais andGregorio Juarez.D. The Discharge of Rodrigo GaonaRodrigo Gaona was employed at various times either inRespondent's boning room or on the kill floor from June1974 to January 24, 1977. Without relating all of the details,I shall state at the outset that at times Gaona's testimonywas confused and uncertain. On balance, however, the factsof Gaona's case are relatively simple and the chronology ofevents. as set forth in the record, eventually becomes clear.More importantly, a crucial conversation with his supervi-sor, Azael (Pacho) Gonzales. and the event which immedi-ately followed, is undenied.' In addition, Garcia testified " .his supervisor thought that he was justpulling a fast one, and he was just doing it to collect Worksmen's Comp."I Santos also showed Respondent's supervisors a note from his doctor re-questing that he he assigned to lighter work. DECISIONS OF NATIONAL LABOR RELATIONS BOARDGaona attended several union meetings, including thefirst, which was held on November 4, 1976, at which timehe also signed a union card. The critical conversation oc-curred on November 11, 1976, concerning which Gaonacredibly and unrefutedly testified as follows:9As I was punching my card to get off for my lunchhour, he [Azael Gonzales] called me, and he asked meif I knew anything about the Union, and I told himthat I knew about it, that I had already signed a card.And he asked me why I had done that, why had Isigned this card, why had I joined the Union since theyhad helped me, taking me from this cold storage roomwhere I used to work because I was hurt in my arm.He asked me why did I turn my back on the Companysince they had helped me that way. And he told methat as a result of this, I was going back into this coldstorage room-place.That's all I remember.Gonzales' reference in the above conversation to the fa-vor Respondent granted to Gaona referred to the fact thatin May 1976 Gaona requested to be transferred from theboning department to the kill floor because of an arthriticpain in his arm. This condition was aggravated by the coldtemperature in the boning department; the kill floor wasnot as cold. At that time Respondent granted Gaona's re-quest and transferred him to the kill floor. In any event, it isundisputed that about 3 days after Gaona's conversationwith Gonzales on November 11, Gaona was transferredback to the boning department.After working in the boning department for about 2months, Gaona again began to suffer from the same arthri-tis. A doctor examined him on January 14, 1977, and wroteRespondent a letter stating that in his opinion Gaonashould not continue to work in a cold environment.After working in the boning department another week,Gaona finally showed the doctor's note to Gonzales onJanuary 24, 1977. Gonzales referred him to Armando Gar-cia. Upon reading the note, Garcia told Gaona that he hadno more work for him and, with this, Gaona was termi-nated. Garcia, however, contacted Gaona on the followingday and stated that he would have to bring a statementfrom the doctor stating that he was well and could work incold places. For obvious reasons this was not accomplishedand Gaona remained terminated.Stated briefly, the crux of Gaona's case was Respondent'sprompt implementation of Supervisor Gonzales' statementto Gaona on November 4, 1976, after interrogating Gaonaand learning from him that he had signed a union card, thathe would be transferred to the boning department. It hardlyneed be said that this undenied conduct constitutes directevidence of unlawful discrimination. Accordingly, I findthat not only was Gaona's transfer to the boning depart-ment on or about November 14, 1976, violative of the Act,°1but it follows and is reasonable to assume that the eventsleading to Gaona's discharge on January 24, 1977, wouldnot have occurred but for the discriminatory transfer on9 Gaona's testimony concerning this conversation was also corroboratedby employee Isaac Jaimes.'o At the hearing the General Counsel amended the complaint to allegethis transfer as a violation.November 14. Accordingly, I find that by reason of theforegoing, and also when considered in the context of theother unfair labor practices found herein, Respondent's dis-charge of Gaona was violative of Section 8(a)(3) and (1) ofthe Act. I further find that Gonzales coercively interrogatedand threatened Gaona on November 11, 1976, in indepen-dent violation of Section 8(a)(1) of the Act.E. The Discharge of Gerardo MoncivaisGerardo Moncivais had worked for Respondent forabout 8 months a year since 1969. During the summermonths he was a migrant worker in other parts of the coun-try. For most of this period he had worked on the kill floor,but during the last period he became a truckdriver anddrove a cattle truck under the supervision of Azael Gonza-les.Moncivais attended the union meetings which were heldin November and December 1976, and he signed a unioncard on November 8, 1976. During this period he was aunion supporter and solicited employees to sign union cardsat their homes and during break periods at the plant.On December 12, 1976, Moncivais drove a truck about 8miles out of town, at which point the engine failed and thetruck came to a halt. When he called the maintenance de-partment, the maintenance crew brought out another truckfor him to continue on his way and towed back the one hehad been driving. Moncivais testified that he told the main-tenance men that the oil and water pressure were okay. Hesubsequently asked mechanic Carlos Vasquez what waswrong and Vasquez advised him, he said, that some partshad been broken because of a pin that had fallen into themotor.On December 19, 1976, Moncivais experienced anotherbreakdown while en route to Edinburg, Texas. Moncivaistestified that he pulled to a stop when the engine started toknock. Upon his call, the maintenance department againbrought out another truck and towed the truck he was driv-ing back to the plant. Moncivais said that before he contin-ued on his way he and the two mechanics checked the oiland water pressure and found them to be okay."The cost of repairing the first truck ultimately was$3,571. The cost of the second truck was $6,541.38.Moncivais' supervisor, Azael Gonzales, did not discussthe matter with him on either of these occasions. Thereafteron Monday, December 20, and Tuesday, December 21,Moncivais was sent out on two separate trips. Throughoutthis period of time, Moncivais was driving almost daily,averaging seven or eight trips per week. After a few dayspassed without his being assigned another trip after the De-cember 21 trip, his last one, Moncivais called Gonzales onabout December 24 to learn what was wrong.' Gonzalestold him that he had been suspended and that Vice Pres-ident Rogelio Salinas wished to speak to him on the follow-ing Monday. Upon seeing Salinas, Rogelio told him that hedid not think it was a coincidence that the trucks had bro-ken down and that he would make a further determinationII On both of these occasions the trucks were empty.12 The trip assignments were made by telephone calls to the drivers'homes, therefore not making it necessary for the drivers to come to the plantfor assignment.192 LAREDO PACKING COMPANYas to his continued employment after speaking to Gonzales.About a week later, Moncivais called Gonzales and at thistime was informed by Gonzales that he had been termi-nated but that he did not know the reason therefor. Monci-vais then called Rogelio Salinas and asked to be given areason for his termination. Salinas thereupon advised thathe did not believe that the breaking down of the trucks wasa coincidence and that he did not have any more work forhim. Moncivais credibly testified that the conversation thencontinued as follows:So I then told him that if he would investigate themechanics, he would know that it wasn't my fault thatthe trucks had broken down. And he said he didn'thave to investigate anybody, and in a loud manner, hetold me that he didn't have to tell me anything or giveme any explanation why he was terminating me frommy job.Called by Respondent, Rogelio Salinas testified thatMoncivais was discharged after he checked with Don Meis,then Respondent's maintenance and mechanic supervisor,who told him that in his opinion the trucks in question hadbeen abused.'3He confirmed that he told Moncivais that hewas terminated because "two engines ruined within 10 dayswas too much of a coincidence."Examination of the record reflects that Respondent's as-serted reason for the discharge of Gerardo Moncivais doesnot stand up under scrutiny. This becomes particularly ap-parent because the record conclusively demonstrates thatRespondent's witness Donald Meis was not telling the truthwith respect to a most important aspect of Respondent'sdefense. Thus, Meis testified that when Salinas asked hisopinion concerning the damage to the trucks, he told Sali-nas, "I felt in both cases there was negligence or abuseinvolved ... by the driver." Testifying that the damage inboth trucks involved a bearing seizure (and a damagedcrankshaft in one), when further asked if he attributed thisto any wrongdoing on the part of the driver, Meis re-sponded, "Well, mechanical ... it could happen, but I didattribute it to wrongdoing on the part of the driver in thedegree of damage occurred to the engine. I think it couldhave been lessened through closer observation at the timewhen the problem ... it should have been stopped earlier."Coming closer to the point, Meis testified that both truckswere repaired in Respondent's maintenance shop under hissupervision. From the record it appears that truck number23, one of the trucks, was repaired at Respondent's shop.While the record and the testimony of Meis do not clearlyestablish this point, for decisional purpose I shall assumethat they do. However, when specifically asked on directexamination if he supervised the repair of the other truck(truck number 19), Meis responded, "[Y]es, sir we did wedid it at our shop, uh huh." The questioning then continuedas follows:Q. Did you, as a result of your repairing that vehi-cle, do you have any opinion as to the cause, or any13 Salinas testified that Respondent discontinued assigning trips to Monci-vais after he first spoke to Meis and was so informed. He said that whenMoncivais called him the second time he again spoke to Meis and was simi-larly informed.causal relationship as to what caused that vehicle tobreak down?A. This engine was severely damaged, and indica-tions were to me that it had been over-speeded.Respondent's Exhibit 14 is a repair bill from MackTrucks of Corpus Christi, Texas. This document completelyrefutes the testimony of Meis that truck number 19 wasrepaired at Respondent's shop, for it shows on its face thatit was repaired by Mack Trucks, and, as Meis finally admit-ted under cross-examination, by the dealer at Mack Trucks'Corpus Christi location where the truck was sent for re-pair."4Moreover, the document, which lists the parts andlabor involved, is headed with the notation "Major Over-haul (Removal)." It was this truck that involved a totalrepair cost of $6,541.38.Obviously, the foregoing in itself raises a serious questionconcerning the credibility of Respondent's entire defense asto Moncivais' case. Moreover, the Mack repair bill fortruck number 19 bears the stamped date of January 21,1977, which is well beyond the date that Moncivais wasdischarged. Although it was far from established that the"major overhaul" was necessitated entirely by whatever oc-curred when Moncivais was driving the truck, it is clearthat Respondent did not know the cost of the repair at thetime it terminated him.Beyond the foregoing, it is undisputed that neither Meisnor Rogelio Salinas nor any other supervisor ever ques-tioned Moncivais concerning the disabled trucks. Absent anoutside reason, it would be reasonable to assume that Re-spondent would have been interested in his version as tojust what occurred. Accordingly, for this and the other rea-sons related above, I am convinced and find that the reasongiven by Respondent for the discharge of Moncivais,namely the matter of the two truck breakdowns whileMoncivais was driving, was a pretext, and that the realreason for his discharge was that he assisted and supportedthe Union. As to Salinas' charge that these incidents were"more than a coincidence," if this be taken to intimate thatMoncivais deliberately sabotaged them, there is no evi-dence whatsoever to indicate that such was the case. Notonly do I credit Moncivais to the effect that the breakdownswere accidental and did not result from his fault, but thereis nothing to reflect that the organizing campaign was con-ducted other than in an orderly manner and without inci-dent. I recognize that there is no direct evidence of Com-pany knowledge concerning Moncivais' union activity.'"However, I refer to the reasons for my inferring Companyknowledge in the previously discussed case of Ignacio San-tos. For the same reasons, I find that Company knowledgeas to Gerardo Moncivais is also inferable.""' Resp. Exh. 14 shows that Mack Trucks has a facility at Austin. Texas, aswell as at Corpus Christi." Moncivais testified that on November 20 and 23, 1976, he spoke in favorof the Union to Reynoldo Villarreal and Rogelio Landeros, respectively. Hesaid that he later learned that both of those individuals, with whom he wasfriendly, had been promoted to assistant supervisors. However, since neitherof them is alleged in the complaint to have been supervisors, and since thematter of their supervisory or nonsupervisory status was not litigated at thehearing, I do not rely on this testimony as establishing Company knowledge.'s In addition, and as discussed in the section dealing with the discharge ofMario Moncivais, infra, it is noteworthy that Supervisor Armando Garciatold Mario Moncivais that all of the Moncivaises would be discharged be-cause they were responsible for bringing the Union in.193 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDIn sum, and in view of all the foregoing, I find thatMoncivais was discharged in violation of Section 8(a)(3)and (I) of the Act.F. The Reduction in Hours of Manuel OlivaresManuel Olivares has been employed in Respondent'smaintenance department (miscellaneous work, not as a me-chanic) since September 1958, under the supervision of Ma-teo Veliz. The complaint alleges that his hours of work werediscriminatorily reduced.Olivares was very active in the union campaign. In addi-tion to attending the union meetings, he distributed 30 40union authorization cards at the plant before and afterwork and during the noon break period.In the fall of 1976, one Frances Molina'7told Olivaresthat Octavio Salinas was angry at Olivares and that hewanted to know something about the Union. Octavio Sali-nas is the father of Roberto and Rogelio Salinas and at thetime was chairman of the board. Following his conversa-tion with Molina, Olivares went to Salinas' office. Salinasasked if he was handing out cards to the employees. WhenOlivares then asked how he knew this was so, Salinas statedthat he had been so apprised by other employees. Afterstating that he did not want the Union, Salinas again askedif he was a union member. Olivares said that he was.'sIn December 1976, Hector Herrera, the maintenance andcleaning supervisor, told Olivares that the Company wouldfire him if he continued his union activities or if he hadanything to do with the Union.'9On January 21, 1977, Supervisor Azael Gonzales sawOlivares about to go to the office and observed that Olivareswas wearing a union insigne on his cap. On this occasion hetold Olivares to "take off that damned cap" if he was goinginto the office. On February 3, 1977, Supervisor ArmandoGarcia called Olivares into the office and told him that al-though the Company had helped him for a long time, hehad become ungrateful and had turned his back on theCompany. When Olivares responded that he did not knowwhat he (Garcia) was saying, Garcia told him "[D]on't actstupid," and said that he had found out that Olivares wasdistributing cards during working hours. Garcia then wenton to say that the Company was going to watch him andthat if they caught him with a union card or a union decal,he would suspend him.20At all times material hereto, except that mentioned be-low, Olivares worked from 6 a.m. to 5 p.m. On February 25,11 Although Olivares testified that Molinas was a supervisor, his supervi-sory status was neither admitted nor litigated. I relate this conversation onlybecause it is explanatory as to what followed.'a Olivares' testimony concerning this conversation was not controverted.19 I do not credit Herrera's testimony to the effect that he never told Oli-vares that he would fire him because he supported the Union.'Garcia testified that he spoke to Olivares after having received com-plaints that he had been pressuring people to sign cards during workinghours. He said that he told Olivares to discontinue the activity dunng work-ing hours but that he could pursue it during his nonworking hours. WhenOlivares denied soliciting during working hours. he said, he again told him."[Dlon't do it on our time." Garcia further testified that Olivares asked himto name the employee who had complained to him, but that he told Olivaresthat it "was none of his business." Olivares, a manual and odd job worker,has a hearing handicap and appears to have been the butt of various jokesand nicknames at the plant. He nevertheless impressed me as an honest andforthright witness. I do not believe his testimony to have been contnved andI credit it.1977, Supervisor Azael Gonzales came up to Olivares as hewas working with Supervisor Ernesto Martinez and stated,"What S.O.B. told you that you could put in so manyhours?" Olivares replied that this was up to his supervisor.Gonzales then stated, "From now on I want to see you in ateight and take your [obscenity deleted] at 3:00 o'clock."Olivares responded to this by saying that he had worked forthe Company a long time and did not care, but that hewould report Gonzales' statement to the union representa-tive. Gonzales thereupon said, "And if you keep up withthis damned union, I'm going to fire you."'The record reflects that Olivares' hours were reducedfrom 8 a.m. to 3 p.m. for a period of approximately 2 weeksimmediately following the above conversation. Respondentoffered no explanation for this sudden reduction in thehours of this employee. In view of the coercive statementsmade to Olivares by various supervisors during the severalmonths prior to this incident, and particularly in view ofGonzales' final statement to Olivares in the February 25conversation, i.e., "[I]f you keep up with the damned unionI'm going to fire you," it is clearly apparent, especially inthe absence of any explanation by Respondent, that thereduction of Olivares' hours was taken as a measure of re-taliation against him for his union activities. Respondentthereby violated Section 8(a)(3) and (1) of the Act. I furtherfind that Respondent, by the supervisors named above, in-dependently violated Section 8(a)(1) of the Act by interro-gating Olivares concerning his union activities, by threaten-ing him with discharge or suspension because of his unionactivities, and by telling him, in effect, to remove the unioninsignia he was wearing.G. The Termination of Felix Rodriguez, Jr.Felix Rodriguez, Jr., was employed on the loading dockfrom November 1975 to January 15, 1977, under the super-vision of Foreman Hector Garcia. Rodriguez was 17 yearsof age when discharged by Respondent on the latter date.Initially a part-time employee, he became a full-time em-ployee during the summer of 1976.Rodriguez attended two or three union meetings held atthe home of employee Indolcio Garcia in the fall of 1976and signed a union card in November or December 1976.Rodriguez' undenied and credited testimony concerning aconversation he had with Foreman Hector Garcia in De-cember 1976, while he was working on the loading dock,was as follows: Garcia asked if he knew anything about theUnion. Rodriguez said no. Garcia persisted and asked if hewas with the Union. This time Rodriguez said yes. Afterthen asking if Rodriguez did not know that the Companywas doing the underage employees a favor by letting themwork there, Garcia finally stated that the Company wouldfire them if the Union won.Also undenied was the following conversation. A fewdays before the January 1977 election, Garcia came up to2 The undenied testimony of Olivares. Neither Azael Gonzales nor Ernes-to Martinez was called to testify.22 Employee Pedro Hernandez likewise testified that on two occasions, oneshortly after the election and again on about April 25, 1977, Armando Gar-cia told him to remove a union decal from his cap. The same violation isfound as to these incidents.194 LAREDO PACKING COMPANYRodriguez and David Lara, the latter another minor. Refer-ring to a truck that was passing by. Garcia told them thatthey would be like "those old men, dirty and working in thesun," because the Company was going to fire them whenthe Union lost.On January 15, 1977 (about a week after the election),Garcia called Rodriguez and three other minor employeesinto his office and told them they were being terminatedbecause they were under 18 and could not work there in thedifficult jobs. He stated that they would be welcome towork there again when they became 18. With this, theseemployees were terminated.Respondent asserts that Rodriguez and the other minorswere terminated because of a government regulation per-taining to minor employees and that this action took placewhen it did because of the following circumstances. It wasthe testimony of Julia Clark, an office employee of Respon-dent and also secretary to Roberto Salinas, that in Decem-ber 1976 she received a telephone call from an individual(named either Martinez or Rodriguez, she said) who identi-fied himself as being with the Laredo branch of the Depart-ment of Labor. This individual, she said, asked to speakwith Reuben Lara. an employee in Respondent's personneland accounting department. Advising that Lara was not in,Clark said that she would take a message. According toClark, the caller then asked if the Company had any em-ployees under 18. When she responded that some highschool employees were usually hired for odd jobs, the callerstated, according to Clark, that the Company could be finedup to $1,000 per employee if it had employees under 18working on the loading dock or the kill floor, and further.that this should be checked out. Clark later added that dur-ing the conversation the caller stated that Lara had calledhim to request some information and that he would besending some pamphlets to him. Still later, under cross-examination, Clark testified that the caller first referred to aminimum wage increase that would be effective on January1, 1977, and that he then asked about the minor employees.At this point she also testified, "I guess he [the caller] saidhe was going to call back to Mr. Lara." In any event, Clarktestified, "After I hung up with him I told Mr. Salinasabout it, and he said he would take care of it." Curiously,.upon later cross-examination, Clark testified that none ofthe Salinases was present at the time of the call and that noone else from management was present in the office. In-deed, at another point, Clark testified that she went to seeSalinas immediately after the call, but that she had to waita few moments because "he was with someone in the of-fice."Roberto Salinas testified that Clark told him about thecall, whereupon he called his attorney. John Mann, andasked him "to check the law and let us know if we wereactually in violation." What transpired thenceforth may beset forth as it was stated in Respondent's brief:John Mann testified as to his being the general counselfor the Respondent in all but labor matters. He indi-cated he recalled receiving the inquiry from the Sali-nases about the use of minors and asked one of hisassociates to research the question. Mann went on totestify that it was about this time that his firm em-ployed the undersigned [Ben F. Foster] as attorney forRespondent in the pending NLRB proceedings. Manntestified that the result of his associate's research wasto advise against the employing of minors in andaround a meat packing facility. Mann further testifiedthat he relayed this to the undersigned who agreedwith his overall evaluation and interpretation of theapplicabhility of the child labor provision of the Fairl.ahor Standards Act. As a result of this, the Respon-dent was advised by its attorneys to discharge all per-sons on the payroll who had not yet attained the age of18. regardless of their classification. At the instructionof counsel, the Respondent discharged some ten (10)persons believing them to he the total number of per-sons employed by the Respondent who had not yetattained the age of 18. The majority of the dischargeswere effective January 15, 1977.Before turning to my conclusions, some further facts arehere in order. Called by the General Counsel on rebuttal,Gildardo Rodriguez testified that he is the sole representa-tive employed by the U.S. Department of Labor in Laredo.having been employed there for 3-1/2 years. No one else ispresent in the office, even in his absence. Rodriguez testifiedthat to his recollection he had never made any inquiries ofRespondent concerning the employment of minors. How-ever, Rodriguez did testify that in about April or May 1977,he received a call from someone in the Respondent Com-pany inquiring about provisions of the Child Labor Law.Rodriguez said that at this time he explained that personsunder 18 are prohibited from working in slaughtering areasand in the handling of carcasses. This leads to a furtherfact; namely, that the provisions and orders of the ChildLabor Law do not prohibit persons under the age of 18 fromworking at any and all jobs in a packing plant. Thus, inso-far as relevant here. Order No. 10 restricts minors fromworking in the following specific hazardous occupations inthe slaughtering, meat-packing or processing. or renderingindustry: All occupations on the killing floor: all boningoccupations: all occupations that involve the pushing ordropping of any suspended carcass, half carcass or quartercarcass: all occupations involving hand-lifting or hand car-rying any carcass.... 2I turn now to my conclusions. Aside from the variousactions which followed, it is clear that Respondent's defenseas to Rodriguez is first of all predicated on what may bedescribed as an alleged semi-anonymous telephone call. Ihave previously related the confusing, fragmentary, incon-sistent, and contradictory testimony of Julia Clark concern-ing this telephone call and what she purportedly did afterreceiving it. However, assuming that she did receive a callfrom someone who identified himself as the local (Laredo)representative of the U.S. Department of Labor, and fur-ther assuming that he questioned her about Respondent'semploy of minors and stated that Respondent could befined up to $1,000 for employing them on the loading dockor the kill floor. I find it incredible that Respondent or itsrepresentatives would not make a simple telephone call tothe U.S. Department of Labor in Laredo to ascertain whomade the call and/or what statements were made to Re-21 GC Exh 19. "A Guide to Child Labor Provisions of the Fair LaborStandards Act "195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's secretary, particularly before actually discharg-ing these employees. In this connection, it is also notewor-thy that the caller in the telephone conversation sought tospeak to Reuben Lara. Again, it would seem logical thatSalinas, upon learning of the conversation from Clark,would have talked to Lara to see if he could shed some lighton the situation. This he did not do.4Beyond all the forego-ing, it is clear that Rodriguez' job on the loading dock wasnot one of those declared to be hazardous under the provi-sions of the Fair Labor Standards Act. Considering themany years that Respondent has been in business, it isdoubtful, to say the least, that Respondent would not havebeen familiar with the law. In any event, and without fur-ther comment as to Respondent's misapplication of the FairLabor Standards Act, I do not credit the reason given byRespondent for Rodriguez' discharge, but find that he wasdischarged for reasons related to his union activities. Directevidence of such unlawful motivation is shown by the state-ments made by Respondent's supervisors to Rodriguez andanother minor employee prior to their January 15 termina-tion.25I have previously set forth Respondent's unlawfulinterrogation of Rodriguez and Supervisor Garcia's state-ments to him that he would be fired because of his unionactivities. Ramiro Perez, Jr., also a minor, was similarlyapproached by Supervisor Hector Garcia on the loadingdock about 2 or 3 days before the election. On this occasionGarcia asked if he did not know that the minors were goingto be fired. Perez said that he could do nothing about it.Garcia asked if he was with the Union. Perez answered,"[y]es." Garcia then stated, "y]ou're going to be fired,too."' Accordingly, and as indicated above, I find that Re-spondent's discharge of Felix Rodriguez, Jr., was in viola-tion of Section 8(a)(3) of the Act.7It is also found thatRespondent's conduct, by Hector Garcia, in interrogatingemployees concerning their union activity and telling em-ployees that they would be fired if the Union won the elec-tion or because they supported the Union was violative ofSection 8(a)(l ) of the Act.H. Mario MoncivaisMario Moncivais was 14 years of age when he beganworking in Respondent's maintenance department in 1969.After becoming a local truckdriver in October 1975, hestarted working as an over-the-road driver in June 1976.2Reuben Lara was not called to testify.2" This does not include certain damaging statements alleged to have beenmade by Juan Bautista to Gerardo Landeros, one of the minors who wasterminated. Although the General Counsel amended the complaint to allegeBautista as being a supervisor within the meaning of the Act, the testimonyreflects only that Bautista directed other employees in their work when Gar-cia was not present. However, the employee who so testified stated thatGarcia was present most of the time. There being no other evidence toestablish that Bautista was a supervisor, I find that the General Counsel hasnot sustained his burden as to this allegation.2- The undenied testimony of Perez.27 During the hearing General Counsel, with the Charging Party's ap-proval, withdrew the cases of three other minors who were named as dis-cnminatees in the complaint. These were Gerardo Landeros, Ramiro Perez,Jr., and David Lara. Whatever the reason for this action, and no specificreason was given, I nevertheless have decided the case of Felix Rodriguez onits own merits. The fact that the General Counsel had some reason forwithdrawing the other alleged discriminatees is no reason, as the Respondentapparently contends, for me to draw an adverse inference as to the case ofRodriguez.During the summer of 1976 he averaged three trips a week.When he returned to school in September, Supervisor Ar-mando Garcia permitted him to continue working part timeas a helper, this entailing a weekly trip to Corpus Christi,Texas, on Saturdays.Mario, as he will be referred to because there are otherMoncivais brothers involved in this case, signed a unioncard in November 1976 and thereafter attended unionmeetings. On an occasion in December 1976, Mario went toGarcia's office to pick up a check. Garcia at this time askedwhether he was with the "good guys" or with the bad guys.Mario responded that he was with the good guys.2" Underthe entire circumstances of this case, it is clear and I findthat Garcia and Mario understood that reference to good orbad guys dealt with the subject of the union campaign.About the first week of April 1977, Mario went to seeGarcia about getting a trip. On this occasion, which was thelast time Mario saw Garcia in person, Garcia told Mariothat because of all this bullshit about the Union he wasgoing to fire all the Moncivaises of whom there were threebrothers] along with the truckdrivers. He also stated thatthis would happen because the Moncivaises were respon-sible for bringing in the Union.29At the end of the conver-sation Garcia told Mario to see the office receptionist aboutgetting a trip. When he did, she told him that he "couldn'thave a trip."Following the above conversation. Mario waited forabout 3 weeks without getting a trip. He finally called Gar-cia's assistant, Rudy Barrera. When he inquired about get-ting a trip, Barrera was of no help except to comment thathe ought to "get the picture." Mario thereupon called Gar-cia and asked the same question about getting a trip. Tothis Garcia responded by saying that he had "only leftoversfor the Moncivaises" and that he no longer had a job forhim. With this, Mario was obviously terminated, for henever received any trips thereafter.Garcia gave two highly inconsistent reasons for Mario'stermination. Thus he testified that Mario was let go "be-cause we had to eliminate all the other under 18 personnel,and he was under 18," but then he said, "[We needed toeliminate all the part-time drivers and hire more full-timedrivers." I do not believe that Mario was terminated foreither of these reasons. Indeed, little need be added to thestatement made by Garcia to Mario to the clear effect thathe was being terminated because the Moncivaises were re-sponsible for bringing the Union in. This being the reasonfor Mario's termination, as I find it to be, Respondentthereby violated Section 8(a)() and (3) of the Act.0I. The Discharges of Eight Truckdrivers on April 29, 19771. BackgroundRespondent terminated the following truckdrivers onApril 29, 1977: Oscar E. Martinez, Alfredo Moncivais,Undenied testimony of Mario.:9 Although Garcia in effect denied ever talking to Mario about the Union,I credit the testimony of Mano as cited above.While it is hardly necessary to buttress this finding, with reference to thereason given that Mario was one of the under-18 personnel it is noteworthythat the other employees in this category were discharged on January 15,1977. Moreover, since Mario testified that he was 14 years of age when hiredin 1975, it appears that he was well over 18 when terminated in April 1977.196 LAREDO PACKING COMPANYSamuel Medina, Jr., Jose Escamilla, Jaime Galvan, Jr.,Gregorio Juarez, Jr., and Juan Ramon Macias. Althoughthe eighth driver, Abel Hinojosa. was not terminated untilMay 6, 1977, he was assertedly terminated for the samereason as the others and his case will be included in thegroup consideration. The reason given by Respondent forthe termination of these employees, which will be dealt withmore fully later in this Decision. is that it was notified by itsinsurer that these drivers were no longer insurable. I shallfirst set forth the pertinent background.Oscar Martinez was employed by Respondent as a truck-driver since March 23, 1972. Like all the truckdrivers here-inafter discussed, Martinez worked under the supervision ofArmando Garcia. In discussing the case of Ignacio Santos,supra, I have already noted how Martinez was interrogatedby Garcia in November 1976, and how Garcia at that timeasked him to keep an eye on other employees and to let himknow if they were active in the Union. During this conver-sation Garcia also told Martinez that he had a list of severaltruckdrivers and kill-floor employees who had signed cards.Martinez credibly testified that on several occasions afterthat Garcia asked if he had information about other em-ployees, but that he said no. In addition, in late December1976, Garcia told Martinez that he had spoken to othertruckdrivers, namely, Jesus Ramon, Carlos Martinez, andFelipo Elizondo, and had requested them to try to obtainthe same information for him.On Sunday, April 17, 1977, Martinez went to a unionmeeting. At the time he left his children with his parents.When one of his children became ill, Sylvia Gutierrez, whois the Martinez' sister and also the former wife of ArmandoGarcia, telephoned Garcia and asked if Martinez had goneto a company meeting. She did this because although sheknew that Martinez had gone to a meeting, she did notknow he had gone to a union meeting. In any event, Garciatold Gutierrez that the Company did not have a meetingand that he probably was at a union meeting. Having thuslearned that Martinez was at a union meeting, Garciacalled Martinez later the same day and asked how themeeting had gone. When Martinez replied "all right," Gar-cia asked if the Union would give them lots of benefits.Martinez said, "Yes, everything looks okay in the contract."According to the credited testimony of Martinez, Garciathen stated, "Well, right now I never figured you would beparticipating in the union activity and all that because Ihad trusted you in helping me out with the supporting-orfinding out who were involved in the union and it seemsyou were with it, too. As of right now I know where youstand." Additionally, Martinez related that during this con-versation Garcia also stated that he had a list of truckdriv-ers, that he (Martinez) now was involved, that he had 50applications, and that if there were any changes he was notto get his hopes too high.Alfredo Moncivais was employed as a truckdriver since1967. An active union supporter, Moncivais attended unionmeetings and early in the organizational campaign solicitedemployees to sign union cards. Although Moncivais himselfwas never interrogated or threatened, it will be recalled hewas one of the two employees whom Garcia asked OscarMartinez to keep an eye on concerning their involvementwith union activities.Moncivais testified that in about mid-December 1976, heand 10 or 15 other employees were called into the gym inthe presence of the Salinas brothers and two other supervi-sors. According to Moncivais, Roberto Salinas at this timestated that if the Union came into his plant he would rathershut it down and that he would make his best efforts to fireall the guys involved with the Union. He also said that hewas not going to permit outsiders to come in and tell himhow to run his company. Roberto Salinas emphatically de-nied ever telling Moncivais or anyone else that he wouldclose the plant if the Union came in or that he would makehis best effort to fire all the people involved with the Union.I was impressed with Salinas' denial of all the foregoing andI credit his testimony to this effect. Moreover, althoughMoncivais testified that 10 or 15 employees were present, itis noteworthy that no other witnesses corroborated his testi-mony as to Salinas' alleged threats. Indeed, Gregorio Jua-rez, an older truckdriver and the only other employee totestify concerning this meeting, testified as follows:Roberto Salinas addressed us and told us that theUnion had taken them by surprise and since we werethe workers who had been working longer, he wantedus to assist him, to help him, to assist him in advisingthe younger workers there, the people who were newerthere to vote against the Union. That's all he said. [Em-phasis supplied.]In short, I do not credit the testimony of Moncivais con-cerning the threats he asserted that Salinas made at thistime.Samuel Medina, Jr., was employed as a truckdriver sinceJanuary 21, 1974. He signed a union card on December 18,1976, and thereafter attended all the union meetings. Nosupervisor ever spoke to him about the Union or his unionactivities prior to his termination.Medina testified that on May 2, the date of his termina-tion, he went to see Garcia after having been informed byJuan Macias that he would be terminated. He said that heknocked on the door of Garcia's office and that Garcia toldhim to come in and sit down. According to Medina, Garciawas in the midst of a telephone conversation when he en-tered. Medina's further testimony concerning this incidentwas as follows:I took a seat there and he kept talking to this otherperson on the telephone.I heard him tell the other person on the telephonethat he needed truck drivers. He told this person on thetelephone that he was hoping and praying that hecould get rid of the truck drivers that he had. He toldagain this person on the telephone that he wanted toget rid and finish up with all of the truck drivers thathe had because they were participating in the union.* * * .*He told this person again on the telephone not toforget that he needed truck drivers and that all thetruck driver needed was just a driver's license.Garcia denied having had any telephone conversationwherein he made statements of this nature. Although hesaid he did make calls to the Texas Employment Agency197 D)ECISIONS OF NATIONAL LABOR RELATIONS BOARDwith respect to procuring new drivers, he denied makingany such calls in the presence of any of the drivers. Al-though I have discredited much of Garcia's testimony inthis case, in this instance I do not credit the testimony ofMedina as quoted above. Notwithstanding that Garciaopenly interrogated and threatened other employees con-cerning their union activities, I cannot and do not believethat Garcia was so naive or foolish as to invite Medina tosit down in his office and then in his presence proceed tostate to the other person on the phone that he was discharg-ing the drivers because of their union activities.Jose Escamilla was employed since September 17, 1976,as a truckdriver helper. He attended several union meetingsand signed a union card.In November 1976. Garcia asked Escamilla if he wasaware that the employees were trying to get a union in theplant. Escamilla said that he was, but that only the insideemployees were trying to organize. Garcia stated that therewas no way the Company would allow the Union to comein and asked if he would help him "to go against theunion." Escamilla replied that it was "all right," that heagreed with his idea.Jaime Galvan, Jr., was employed as a truckdriver sinceJanuary 21, 1974. He attended union meetings in the fall of1976 and signed a union card on December 18, 1976.In late December 1976, Garcia told Galvan that he heardthe truckdrivers were responsible for bringing the Union inand asked if he knew anything about it. Galvan said no. Hethen told Galvan that he wanted him to be on the Compa-ny's side because the Union was no good.Garcia called Galvan over the telephone and told himthat he was being terminated because of the insuranceproblem. Galvan came to pick up his check a day or twolater, at which time he went to the office and saw Garcia.Upon receiving his check, Galvan asked Garcia how long itwould take "to work something out." Garcia asked, "Howmany tickets do you have?" Galvan said, "Around six."According to the credited testimony of Galvan, Garcia thensaid, "Well, don't even think about it. Maybe by that time Iwon't be here myself, that's what you get for going with theunion. Go to the little people in the union and see if theycan't help you." Garcia then referred him to Leda's office ifhe wished to see his traffic record.'Gregorio Juarez, Jr., was employed with Respondentsince July 25, 1955, and was a truckdriver at the times ma-terial hereto. He signed a union card on November 10,1976, and thereafter attended several union meetings.Juarez testified concerning an alleged conversation hehad with one Victor Saucedo in December 1976 whereinSaucedo told him that he could not hunt on the Salinases'property that year because he was a union supporter. At thehearing the General Counsel amended the complaint to al-lege Saucedo as being a supervisor within the meaning ofthe Act. Respondent denied this allegation. Juarez testifiedthat he did not know whether Saucedo was a supervisor ornot, but said that "he is very close to the office personnel."He added that he previously knew him to be "a worker inthe warehouse." Other than conclusionary testimony byManuel Olivares and Abel Hinojosa that Saucedo was "a1I I do not credit Garcia's testimony that the Union was never mentionedduring this discussion.supervisor in the warehouse" the supervisory status of Sau-cedo was not litigated. There being no evidence that Sau-cedo held any indicia of supervisory authority, Juarez' testi-mony concerning this incident is not binding uponRespondent.2Other than the foregoing, it will be recalled that OscarMartinez was told by Garcia to keep an eye on Juarez, Jr.,with respect to his union activities.Abel Hinojosa was employed as a truckdriver since Au-gust 10, 1975. He signed a union card in November 1976,and thereafter attended a number of union meetings. Otherthan to testify concerning a conversation with Victor Sau-cedo, whose supervisory status was not established, Hino-josa did not have any conversation with any Respondentsupervisor concerning his union activities.Juan Ramon Macias was a truckdriver with Respondentfrom August 28, 1974, until April 29, 1977. An active unionsupporter, Macias attended union meetings, signed a card,and testified that he went to the homes of other employeesto solicit them to sign union cards.Macias testified that he attended a union meeting at theCarpenters Hall on April 17, 1977. With Union Represent-ative Rendon and 35 or 40 employees present, this meetingconcerned Respondent's latest offer during contract nego-tiations which were then taking place. The following dayGarcia took Macias aside and said he wanted to talk tohim. Macias testified that the following conversation en-sued.We were talking outside the office. He told me thathe had been told that I was the one who was speakingmore for the union than anybody else, that I was theone that was asking for too much. That I was the onethat was pushing the rest of the truck drivers to jointhe union.So he told me to be sure to get my ass straight orthat I would be faced with some trouble. This was justa warning. I told him I didn't know what he was talk-ing about. He told me that I knew very well what hewas talking about and for me to be careful.Concerning that part of his above testimony that he was"speaking more for the union," Macias further clarified thisby saying, "Yes he was referring to the meeting of the pre-vious day and that he knew that I had made more demandsthan what we were being given, more than what was of-fered."Garcia denied ever having a conversation with Maciasand testified, "I don't like that gentleman myself, and I tryto talk to him the least possible." From my observation ofthe witnesses, and in the context of the entire record as itconcerns Garcia, I credit the testimony of Macias.2. Respondent's defense; conclusions as to thetermination of the truckdriversAs will be further explicated below, the record clearlyshows that the General Counsel has established a strongprima facie case in support of the complaint's allegation2 It is recommended that all 8(aX)1) allegations as to Saucedo be dis-missed.198 LAREDO PACKING COMPANYthat the truckdrivers under consideration were terminatedin violation of the Act. But I turn first to Respondent'sdefense, which is that it terminated these employees when itreceived notification from its insurer that they had becomeuninsurable. This notification was in the form of a letteraddressed to Respondent's President Salinas dated April 26,1977. It stated as follows:Dear Roberto:I have received a letter from the Firemen's Fund In-surance Company requesting the exclusions of the fol-lowing drivers from your policy: Epigmenio OscarMartinez, Jr., Alfredo Moncivais, Jose Escamilla, Sam-uel Medina, Gregorio Juarez, Abel Hinojosa, Fran-cisco Cabello, Jaime Galvan, Jr. and Juan Macias.As you well know your automobile experience has notbeen good for the past three years. Your ExperienceModifier went up five points, from 177% Debit to 182%Debit.We must insist that you return the Exclusion FormsTX03-60A on the above named drivers no later thanthe first of May.I have enclosed copies of the Motor Vehicle Recordson the above named drivers for your information and Itrust that in reviewing the drivers records you will rec-ognize the urgency of the situation.SINCERELY,J. C. MARTIN IIIINSURANCE ASSOCIATES, INC.Under normal circumstances, Respondent's defense onits face would appear to be meritorious. A scrutiny of theentire record, however, convinces me that absent antiunionmotivation Respondent would not have discharged thesedrivers so promptly without, at the very least, having firsttaken some further action in an effort to retain these mostlysenior and experienced employees,"3some of whom wereadmittedly described as Respondent's best drivers.' Thefirst consideration for my so concluding is that there is di-rect evidence pointing to the fact that Respondent dis-charged these employees in retaliation for their known orsuspected union activities and support of the Union. Thebackground of Respondent's coercive conduct against itsemployees, including the truckdrivers, in the fall of 1976has been previously related and will not be restated at thispoint. Specifically, however, it is particularly significant to"3 Except for Jose Escamilla, hired in September 1976 and Abel Hinojosa,hired in August 1975, the others were senior employees.la The evidence does not, however, support a finding of collusion betweenRespondent and its insurer. As part of the facts of this case, however, Ishould note that the letter from the Fireman's Insurance Company. referredto in the April 26, 1977, letter, above, was not introduced in evidence. Alsonot explored further was the fact that the exclusion forms reflect the name ofthe insurance company as being the National Surety Corporation, althoughInsurance Associates, Inc. is named as its duly authonzed representative.Insofar as past practice is concerned. the evidence reflects that in the pastRespondent terminated other drivers upon receiving notice of their uninsura-bility, although in most cases the drivers were given other employment withRespondent until they again become insurable. However, it is also interest-ing to note that in the past Respondent at most had been called upon toexclude one or two drivers from the insurance policy, whereas eight wereterminated for the period in question. Nonetheless, without any thing further,I do not rely on this as a decisional factor in the issue at hand.recall that at this time Garcia was keeping the truckdriversunder surveillance. This was evidenced by Garcia's tellingemployees Oscar Martinez and Juan Melendez that he hada list of the employees, including the truckdrivers, who hadsigned cards or who were for the Union. But getting to thedirect evidence, there is first the testimony of Mario Monci-vais, whose unlawful termination was clearly established,concerning a conversation he had with Garcia in the firstweek of April 1977, which bears repeating here. It was dur-ing this conversation that Garcia told Mario that he wasgoing to fire all the Moncivaises along with the truckdriversbecause they were responsible for bringing in the Union.Clearly, this testimony is direct evidence that the dischargeof the truckdrivers which followed but 3 weeks thereafterwas an unlawful implementation of Garcia's prediction.Second, and further indicative of Respondent's intentions,was Garcia's statement to Oscar Martinez on April 17,1977, in the context of Garcia's then having learned for thefirst time that Martinez had attended a union meeting andthat he was a prounion employee, that he had 50 applica-tions and that he (Martinez) was not to get his hopes toohigh if any changes were made. Thirdly, there was Garcia'sthreatening statement to Juan Macias. the day after he at-tended the April 17, 1977, union meeting, that this was awarning for him to get his ass straight or he would be introuble. Finally, and this indeed was tantamount to an ad-mission that the truckdrivers were terminated because oftheir union activities, was Garcia's statement to Galvan atthe time of Galvan's termination that "that's what you getfor going with the union ...go to the little people in theunion and see if they can't help you out."Apart from the foregoing direct evidence of discrimina-tion, not to mention the numerous other unfair labor prac-tices found herein, the evidence reflects that two of the dis-chargees admittedly included Respondent's two bestdrivers. Garcia testified, "Him [Alfredo Moncivais] andGregorio Juarez, those were my best drivers." With respectto Alfredo Moncivais he further testified that he was "adamn good driver, he was my best driver." The point to bemade is that I find it difficult to believe that Respondentwould terminate these senior, best qualified drivers, alongwith the others, on the mere receipt of the aforequoted let-ter without first exploring some other avenues of retainingthem. There is indeed evidence that some other steps couldhave first been taken, for Garcia himself testified that whenAlfredo Moncivais asked what could be done about his ter-mination, he told Moncivais "we're going to check and seewhat we can do about the insurance and in the meanwhile ...why don't you take your vacation, and then check with meand see if there's anything we can do."3Notwithstandingthis clear indication that Respondent could take furthersteps before finally discharging these employees, the fact isthere is no evidence whatsoever to indicate that it did. Hadit done so, the bonafides of Respondent's motives may wellhave been established. But its failure in this respect, in myview, serves but to buttress the strong primafacie case that13 And similarly, Juan Macias testified that when notified of his termina-tion, "Garcia told us that he was going to look and see what arrangements hecould make ith the insurance company and in the meantime we should takeour vacations and we would be laid off later."199 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe discharges of these employees were discriminatorily mo-tivated.6There remains for consideration a further facet of Re-spondent's defense. Respondent contends that demonstra-tive of its good faith in discharging the truckdrivers for thereason given is that it allegedly offered the drivers otherjobs when the discharges were effected. In this regard, it isundisputed that at about the time of the terminationsUnion Representative Erbey Rendon came to the plantand, after some discussion, reached an agreement withPresident Roberto Salinas that Respondent would find jobsfor the terminated drivers on the kill floor as soon as suchjobs would become available. Concerning Respondent'scompliance with this agreement, the record shows as fol-lows: Escamilla, Galvan, and Juarez were offered and ac-cepted jobs on the kill floor. However, because they foundthe work disagreeable, they quit after working for periodsof from 1 day to 3 weeks. Hinojosa was offered a laborer'sjob 4 weeks after he was terminated but did not accept itbecause it involved a reduction in pay. Medina testified thatwhen he went to the plant he was told that Leda was sup-posed to contact him for a job, but that he never did. Maci-as came to the plant and spoke to Roberto Salinas. Salinastold Macias that he would be called as soon as an openingoccurred on the kill floor. According to the unrefuted testi-mony of Macias, he was not called and was never thereafteroffered a job. As to Alfredo Moncivais and Oscar Martinez,the testimony reflects that these employees were never of-fered a job. Accordingly, since the record reflects, and Ifind, that four of the eight truckdrivers were not offeredjobs following their termination, Respondent's assertedgood-faith defense in allegedly offering all of them jobsdoes not stand up. I am, therefore, impelled to find thatwhile the principle of Respondent's defense may be welltaken, it is factually without merit.In sum, and in view of (1) Respondent's surveillance ofthe truckdrivers' union activities; (2) its threats to dischargethe truckdrivers because of their union activities; (3) its ad-mission to one of the truckdrivers that his union activitywas a reason for his discharge; (4) its failure to follow up onits assurance to two aforenamed truckdrivers that it wouldsee what it could do about the insurance problem; and (5)in the context of its numerous other violations of Section8(a)(l) and (3) of the Act, including discrimination againstMario Moncivais, I conclude and find that the terminationof the truckdrivers, at least in substantial part, was in retali-ation for their union activities and support of the Union.Respondent thereby violated Section 8(a)(3) and () of theAct. I further find the other coercive conduct hereinabovedescribed, except for that noted in the footnote below, to beindependently violative of Section 8(a)(1) of the Act.3736 Although the question of insurability does not appear to have beeninvolved at the time, it is noteworthy that Respondent had retained AlfredoMoncivais in its employ notwithstanding the fact that in 1974 or 1975 ajudge had placed him on probation because of a traffic violation." The unfair labor practice charge pertaining to the termination of thetruckdrivers was filed on October 5, 1977, in Case 23-CA-6762. Apparentlybecause he considered it to be a 10(b) problem, the General Counsel did notallege in the complaint any conduct occurring in the fall of 1976, based uponthe heretofore related testimony of the truckdrivers, as being independentlyviolative of the Act. In fact, at the hearing the General Counsel specificallydisavowed any intention of so amending the complaint and asserted that heJ. The Alleged Reduction in Hours of Work of CertainTruckdrivers; Alleged Heavier WorkloadsThe complaint in Case 23-CA-6797 alleges that on orabout the latter part of September 1977 Respondent re-duced the hours of work of the following truckdrivers: JuanMelendez, Juan Ramon Quintana, Alberto Garcia, andFelipo Elizondo.38The pertinent background facts are as follows: Employedsince June 1, 1975, Melendez signed a union card in Febru-ary or March of 1977 and thereafter attended union meet-ings. In the middle of September 1977, Respondent wasinformed that he had been designated a union steward.Without relating the details, suffice it to note that in De-cember 1976, Melendez was interrogated by SupervisorHector Garcia concerning his attendance at a union meet-ing (Garcia also told him that he knew he had attended themeeting) and his signing of a union authorization card.39Quintana was employed by Respondent since May 9, 1971,signed a union card, and attended all union meetings. Al-berto Garcia was employed since June 16, 1975, signed aunion card in December 1976, and thereafter attended sev-eral union meetings. In September 1976, Supervisor Ar-mando Garcia interrogated Garcia as to his knowledge ofunion activities, as to whether any of the truckdrivers wereparticipating in such activities and as to whether any ofthem had signed union cards.0Shortly after September 9, 1977, the Union provided Re-spondent with a list of employees who had signed unioncards.4' It is the General Counsel's contention that the al-leged reduction of hours of the alleged discriminatees oc-curred simultaneously with the submission of this list, thatthe hours of the nonunion employees were not similarlyreduced, and that hence discrimination is established. Insupport of this allegation, Melendez, Quintana, and Garciatestified that they did not receive as many trips after aboutthe middle of September 1977 as they did prior thereto, butthat more trips were given to the recently hired nonunionemployees than were given to them.Subsequent to the close of the hearing, the GeneralCounsel and the Respondent submitted Joint Exhibit 1,hereby received in evidence, which reflects the total numberof hours worked per week, including overtime, from theweek of April 29, 1977, through the week ending December30, 1977. Although the parties did not submit their respec-tive analysis or interpretation of this material, I set forthbelow the summaries which I have prepared showing thetotal number of hours worked between the period of theweek ending September 23, 1977, through the week endingwas introducing the testimony covering this period for background purposesonly. I have, accordingly, received and considered it only for that purpose.In any event, any coercive conduct involving the truckdrivers in the fall of1976 would not add to the remedial provisions of this Decision, as basedupon the other unfair labor practices herein found.' Elizondo did not testify and he was not discussed or mentioned in theGeneral Counsel's brief. It therefore appearing that the General Counsel hasabandoned the case of this employee, it is recommended that the allegationpertaining to him be dismissed." The matter is outside the 10(b) period and is not alleged in the com-plaint.4 The preceding footnote is also applicable here." Stipulation of the parties, R-834.200 LAREDO PACKING COMPANYDecember 30, 1977. As indicated these are separately notedfor the three alleged discriminatees, the other union em-ployees who are not named in the complaint, and the non-union employees.DiscriminateesGarciaMelendezQuintanaF. ElizondoUnions'AguilarBlancoO. ElizondoLaresMelendezMoralesJ. VenegasT. VenagasNonunionGaonaJiminezLopezPompaSantanaMunoz58467563642726709721739681640594807699759658715777695697Upon examination of the foregoing, it becomes apparentthat some degree of discrimination might be established ifonly hours worked by the three named alleged discrimi-natees are compared with the nonunion employees. How-ever, the General Counsel's case of discrimination quite ob-viously rests with his selection of these three particularunion employees for comparison with the nonunion em-ployees. Absent a showing that Respondent had some mo-tive to uniquely discriminate against these employees asapart from the other union drivers, and there is none, thereis no objective basis for finding discrimination against thethree named in the complaint. This must follow since thedata submitted shows that on the whole the eight otherunion employees worked just as many hours as did the sixnonunion employees. Indeed, J. Venegas, a senior and aunion employee employed since February 7, 1965, workedmore hours than did any of the nonunion employees. Ac-cordingly, and by reason of all the foregoing, it is recom-mended that this allegation be dismissed.With respect to the same three employees named above,the complaint further alleges that Respondent discrimina-torily assigned them heavier workloads without assistance.In support of this allegation, Juan R. Quintana testified tothe effect that in September 1977 he made three or fourtrips without the assistance of a helper. Since he was usu-ally assigned a helper, the effect on these occasions was tomake his work more onerous. Other than to have signed aunion card and to have attended some union meetings,Quintana was not shown to have been particularly active inunion activities. He was not, as were many other of the42 L. Aguilar and A. Lares did not become union members until November10, 1977, at which time Respondent was so notified."' J. Quintana is shown to have been on vacation for part of 2 days inOctober 1977.employees, in any way approached by Respondent con-cerning the Union or union activities. The General Counselhas not shown any reason for Respondent to select Quin-tana, among all the other drivers, for particular discrimina-tion in the manner alleged. The only other testimony con-cerning this allegation was that of Alberto Garcia, whotestified that in November 1977 he was assigned a heavyload with I stops without a helper. Again, there is no rea-son shown why Respondent would discriminate againstGarcia on this isolated occasion in November 1977, whichwas long after it received a list of the union drivers. What-ever suspicions may attach itself to the foregoing, I am con-vinced and find that the General Counsel has not provedthe allegation in question by a preponderance of the evi-dence. It will therefore be recommended that this allegationbe dismissed.K. The Alleged 8(a)(4) Violations; Jose VillarrealThe complaint in Case 23-CA-6762 alleges that Respon-dent discharged Jose Villarreal on September 20, 1977, inviolation of Section 8(aX4) and (1) of the Act.Employed from May 24, 1975, until he was terminatedon September 19, 1977, Villarreal worked as a meat packerin the boning department under the supervision of SantosGarcia. Although only 15 years of age when he was firstemployed, Villarreal stated his birthdate on his employ-ment application as being May 15, 1958, instead of his cor-rect birthdate, which was May 15, 1960. As previously re-lated, the other minors were terminated on January 15,1977. Villarreal was not, apparently because of his misstat-ed age.On January 24, 1977, Pedro Garza, who worked in per-sonnel, told Villarreal that his application had been lost andasked that he file a new one. Villarreal did so and at thistime stated his correct age on the application. He submittedthe application to Pedro Garza.The hearing in this proceeding began on August 23, 1977,and continued through August 26, 1977, at which time itwas adjourned. Subpoenaed by the General Counsel onAugust 9, 1977, Villarreal appeared at the hearing for 3days beginning on August 23. Although he did not testifyduring this period, it is undisputed that he showed his sub-poena to a supervisor and that he was observed at the hear-ing by at least one Company official.Shortly after the conclusion of the hearing on August 26,Respondent's counsel raised a question with President Ro-berto Salinas, who had attended the hearing during the pe-riod in question, as to the identity of Villarreal. He alsoasked that this employee's file be checked.4 According to4 The foregoing was brought out in the direct examination of Salinas asfollows:Q. All right. Do you recall how it was brought to your attention inSeptember of 1977 that Mr. Villarreal possibly may still be under theage of 18 and yet still employed by the company?A. It was dunng one of these hearings that you questioned me aboutwho is that, and I said I don't know. And we checked on him, and hewas not on the list that were called for witnesses. That's what I recallabout that.Q. So, at my request, you went back and searched some files andfound Mr. Villarreal's file?A. Right.201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent, upon checking Villarreal's file it learned forthe first time that Villarreal was underage. It is undisputedthat Respondent terminated Villarreal on September 19,1977, for the asserted reason that he was underage.Upon all the foregoing, it is clear that Villarreal wouldnot have been terminated but for his appearance under sub-poena to testify on behalf of the General Counsel on thedates indicated in August 1977. But beyond this, and point-ing to Respondent's unlawful motive in discharging thisemployee at this time, is the fact that Respondent retainedVillarreal in its employ notwithstanding that it in fact knewof Villarreal's true age prior to his appearance at the hear-ing. Although Respondent denies such prior knowledge, thefacts reflect otherwise. In the first place, it is undisputedthat Villarreal's actual age was stated on the second appli-cation which Villarreal submitted in January 1977. Addi-tionally, Villarreal testified without contradiction that herevealed his true age to Supervisor Hector Garcia about 6to 7 months after he first began his employment in May1975. But even assuming that the foregoing did not come tothe attention of Respondent's higher officials on the occa-sions indicated, the credible testimony reflects that theproblem of Villarreal's age was revealed to it during a meet-ing held on February 11, 1977, at which time Union Repre-sentative Erbey Rendon and the Union's attorney met withRoberto Salinas and two of Respondent's attorneys for thepurpose of discussing various of the discharges which hadthen taken place. Rendon credibly testified that during thismeeting he raised the question of Villarreal's age by askingwhy Villarreal had not been discharged in January 1977along with the other minors."' Accordingly, if Respondentwas objectively concerned about retaining minors in its em-ploy, it surely was put on notice at this time that a problemexisted in this respect as to Villarreal.Upon all the foregoing, I conclude and find that Respon-dent's termination of Villarreal on September 19, 1977, wasviolative of Section 8(a)(4) and (1) of the Act.L. Alleged Unilateral ConductThe complaint in Case 23-CA-6797 alleges that Respon-dent violated Section 8(a)() and (5) of the Act by unilater-ally granting a wage increase in August 1977. That a wageincrease in fact was given in July or August 1977 to 15 or 30employees is not disputed. Concerning this wage increase,Union Representative Rendon testified without contradic-tion that on the evening of July 27, 1977, following a day ofcontract negotiations, Respondent's attorney telephonedand asked if Respondent could implement the wage in-crease as provided in the Company's latest contract pro-posal. Rendon, who was with the union attorney who re-ceived the call, told the attorney he would not agree1s Respondent's basis for discharging the employees under 18 has beendiscussed in this Decision under the heading "Felix Rodriguez. Jr., supra.4 Respondent's brief states, "Salinas testified that the union representa-tives refused to submit [at this meeting] the name of the individual to theCompany representatives." This is not in accord with the record. Thus, ondirect examination Roberto Salinas testified that he recalled its being men-tioned at the February 11, 1977, meeting that the Company still had anindividual in its employ who was under the age of 18 and that someoneasked that this individual be named. When then asked if he recalled anyresponse to the latter question, Salinas simply responded that he did notrecall.because they were still in contract negotiations. The attor-ney thereupon told Respondent's attorney that he wouldnot agree. As indicated, Respondent nevertheless grantedthe wage increase notwithstanding the fact that the Uniondid not agree. Inasmuch as the wage increase was imple-mented even though the parties had not reached an im-passe, it is clear that by such unilateral action Respondentviolated Section 8(a)(5) of the Act."7I so find.It is further alleged in the complaint that in the latterpart of September 1977 Respondent unilaterally changedthe seniority provision in the collective-bargaining agree-ment which was executed on September 9, 1977. Article Vthereof, the provision referred to, provides in substance thatseniority shall be considered as a factor in its "promotions,demotions, lay offs and recalls after layoffs." There beingno evidence to support this allegation, it is recommendedthat it be dismissed.4It is finally alleged that in the latter part of September1977 Respondent unilaterally changed the driver and helperschedule set forth in Appendix B of the contract. This alle-gation pertains to the testimony, cited in Section J herein,of Quintana that he made three or four trips in September1977 without a helper and of Alberto Garcia that in No-vember 1977 he was assigned a heavy load without ahelper. Assuming that these isolated instances were not instrict accord with the contractual provisions, it is well estab-lished that a breach of contract is not ipso facto an unfairlabor practice.49Moreover, I think it relevant that there isno evidence that the Union sought to police or enforce thecontract by protesting or discussing the matter with theCompany. Accordingly, and since this matter was relativelyisolated and does not appear to have "a continuing impacton a basic term or condition of employment,"T0it is recom-mended that the allegation be dismissed.'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent, set forth in section 1II,above, occurring in connection with the operations of Re-spondent described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.47 N.L.R.B. v. Bennie Katz, d/b/a Williamsburg Steel Products Co., 369U.s. 736 (1962).41 In his brief the General Counsel argues that this provision is applicableto the assignments of trips, and recites the same facts with respect to thealleged reduction of hours of certain truckdrivers as discussed in the preced-ing section. Assuming arguendo that Article V means that senionty should beapplied to the assignment of trips, for the same reasons heretofore stated, Iwould find that the evidence does not support this allegation.#9 United Parkinghouse Workers of America, CIO, and Locals 49, et al.(Wilson Co., Inc.), 89 NLRB 310 (1950); American Vitrified Products Com-pany, 127 NLRB 701 (1960).so C & S Industries, Inc., 158 NLRB 454 (1966).'' A different conclusion might well have been reached if the Union hadindeed protested the matter with the Respondent but Respondent nonethe-less continued the practice.202 LAREDO PACKING COMPANYV. 1IIE REM 1)DYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.It having been found that Respondent discharged DanielMendoza, Rodrigo Gaona. Ignacio Santos, GerardoMoncivais, Felix Rodriguez, Oscar E. Martinez, AlfredoMoncivais, Samuel Medina, Jr., Jose Escamilla. Jaime Gal-van, Jr., Gregorio Juarez, Jr.. Abel Hinojosa, Juan RamonMacias and Mario Moncivais in violation of Section 8(a)(3)and (I) of the Act, I shall recommended that Respondentbe ordered to offer them full and immediate reinstatementto their former positions or, if these positions no longerexist, to substantially equivalent positions, without preju-dice to their seniority and other rights and privileges, and tomake them whole for any loss of earnings they may havesuffered from the date of their discharges to the date ofRespondent's offer of reinstatement. Backpay shall be com-puted in accordance with the formula prescribed in F W.Woolworth Company, 90 NLRB 289 (1950), with interestthereon computed in the manner and amount prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).2 It havingbeen found that Respondent reduced the hours of ManuelOlivares in violation of Section 8(a)( ) and (3) of the Act, Ishall recommend that he be made whole for any loss ofearnings he may have suffered therefor.It having been found that Respondent discharged Jose C.Villarreal in violation of Section 8(a)(4) and (1) of the Act,I shall recommend that Respondent offer him full and im-mediate reinstatement to his former position or, if that posi-tion no longer exists, to a substantially equivalent position,without prejudice to his seniority and other rights and privi-leges, and to make him whole for any loss of earnings hemay have suffered from the date of his discharge to the dateof Respondent's offer of reinstatement. Backpay shall becomputed in the manner indicated above.In view of the nature and extent of the unfair labor prac-tices herein found, it will be recommended that Respondentbe ordered to cease and desist from in any manner infring-ing upon the rights guaranteed employees in Section 7 ofthe Act.CONCIL.SIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By engaging in the conduct described in section III,above, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)( ), (3).(4), and (5) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5. The Respondent did not discriminate against JuanAguilar. Juan Melendez, Juan Ramon Quintana, AlbertoGarcia, and Felipo Elizondo as alleged in the complaint.52See, generally. Isis Plumbing & Hearing r(o. 138 NLRB 716 (1962).On the basis of the above findings of fact, conclusions oflaw, and the entire record and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER'The Respondent, Laredo Packing Company, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or reducing the hours of employees, orin any other manner discriminating against them, becausethey engage in union activities or support the Union.(b) Interrogating its employees concerning their unionactivities or their knowledge of the union activities of otheremployees.(c) Threatening its employees that it will close the plantif they engage in union activity or support the Union.(d) Threatening to discharge employees because of theirunion activities or support of the Union.(e) Creating the impression of surveillance of its employ-ees' union activities.(f) Prohibiting employees from wearing union insignia atthe plant.(g) Unilaterally granting wage increases to its employeesduring bargaining negotiations without consultation oragreement with the Union.(h) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights protectedunder Section 7 of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Offer to employees Daniel Mendoza, Rodrigo Gaona,Gerardo Moncivais, Felix Rodriguez. Oscar E. Martinez.,Alfredo Moncivais. Samuel Medina, Jr., Jose Escamilla,Jaime Galvan, Jr., Gregorio Juarez, Jr.. Abel Hinojosa,Juan Ramon Macias. Mario Moncivais, and Jose Villarrealimmediate and full reinstatement to their former jobs or. ifthese positions no longer exist, to substantially equivalentpositions, without prejudice to their seniority or other rightsand privileges, and make them whole for any' loss of wagesand earnings they may have suffered in the manner setforth in the section of this Decision entitled "The Remedy."(b) Make Manuel Olivares whole for any loss of wagesand earnings he may have suffered b reason of the dis-crimination practiced against him.(c) Preserve and. upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(d) Post at its facility in Laredo. Texas, copies of the3 In the event no exceptions are filed as provided bh Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, he adopted b the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDattached notice marked "Appendix."4Copies of said no-tice, which are to be printed in English and Spanish, onforms provided by the Regional Director for Region 23,after being duly signed by Respondent's representative,shall be posted by Respondent immediately thereafter, in4 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board." shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board"conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 23, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint be dis-missed insofar as it alleges the commission by Respondentof any unfair labor practices not specifically found herein.204